On the Merits.
PROYOSTY, C. J.
This is an appeal from the judgment homologating the final account of the coreceivers of the defendant company.
We find in the record no evidence supporting said judgment, although the minutes of the court read as follows:
“Upon motion of W. J. Burke, Esq., of counsel for the coreceivers herein, this cause was fixed instanter for trial upon their petition for the homologation of their final account, when *20upon producing due proof of the advertisement of the final account during the time notice required by law, of no opposition thereto of the correctness thereof, and that the notice having been entered in the receivership book, it is ordered by the court that the account as filed be approved and homologated, and' that the funds when received be distributed in accordance therewith, the remainder after payment of the passive mass to be deposited in the registry of the court, to be paid to the officers of the corporation upon authorization of this court. (See decree.) Judgment was read, signed, and filed.”
In Barry Bros, et al. v. American White Lead & Color Works, 107 La. 236, 237, 31 South. 733, 734, this court said:
“Complaint is made that the two quarterly statements were approved without a notice of their filing having been entered on the receivership order book, which, by section 8 of Act 159 of 1898, the clerk of court is required to keep. If said notice was not so entered, the approvals must be set aside. Section 9 of said Act 159 is imperative that-‘no statement shall be approved by the court until ten days after entry of such notice’ in the order book. * * * The judgments must therefore be set aside. We consider whether we might not presume, in the absence of proof to the contrary, that such entry had been made. Ordinarily, the appellate court presumes that the judgment appealed from was supported by proper evidence; but this presumption does not obtain in probate proceedings, and insolvency proceedings are assimilated to probates in respect to the necessity for all evidence to appear of record — [citing authorities].”
Sections 8 and 9 of the Receivership Act (Act 159 of 1898) read as follows:
“Sec. 8. * * * Shall note on said book the time of filing petition, etc., and shall enter at large therein all orders or decrees made by the court in relation to any receivership. No order shall be granted by the court until ten days after entry of such notice in the order books, except an order to show cause, or when circumstances, in the opinion of the court, require otherwise, and same is so stated in the order or decree.
“Sec. 9. * * * Notice of the filing of such statements or accounts shall be entered on the order book. No statement shall be approved by the court until ten days after entry of such notice, and no account shall be homologated until after publication as provided in case of administrators of succession.”
In the same case of Barry Bros., supra, this court said:
“For the same reason of absence of evidence to support it, the judgment of Octobér 5, 1900, homologating the final account in so far as not opposed, must be set aside. The only proof of the account was by ex parte affidavit. Ex parte affidavits are not testimony. They cannot serve to support the account oil an issue joined by default any more than they could serve on an issue joined by opposition.”
As above stated, the record in the present case contains no evidence whatever of the said notice having been entered in the receivership order book, and no evidence of the correctness of the account. The judgment will therefore have to be set aside, and the case remanded for trial.
It is ordered, adjudged, and decreed that the judgment appealed from be set aside, and that this case be remanded for trial, and that the costs of this appeal be paid by the said receivership.